DETAILED ACTION
Response to Amendment
	In response to amendment filed on 3/30/2022, claims 2- 6,11- 14, 16- 17, 19- 20 and 25- 28 are cancelled and claims 1,15, 18, 21- 24, 29 are amended. Claims 1, 7- 10, 15, 18, 21- 24 and 29 are pending for examinations.
Allowable Subject Matter
Claims 1, 7- 10, 15, 18, 21- 24 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of the record shows the combination of the structure elements claimed, particularly about pairings across the first and second RATs, wherein, in order to jointly schedule the at least some of the first plurality of wireless communication devices on the first RAT and the at least some of the second plurality of wireless communication devices on the second RAT, the multi-RAT scheduler is further adapted to: identify a multi-RAT MU-MIMO pairing comprising a first wireless communication device from among the first plurality of wireless communication devices and a second wireless communication device from among the second plurality of wireless communication devices based on the first information and the second information; and schedule the at least some of the first plurality of wireless communication devices on the first RAT and the at least some of the second plurality of wireless communication devices on the second RAT such that the first wireless communication device and the second wireless communication device are scheduled on the same time-frequency resources using different spatial multiplexing layers on the first and second RATs, respectively
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468